Exhibit 10.10

QUINTANA ENERGY SERVICES INC.

INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the 13th day of
February, 2018, by and between Quintana Energy Services Inc., a Delaware
corporation (the “Company”), and Rocky L. Duckworth (“Indemnitee”).

RECITALS

A. Highly competent and experienced persons are reluctant to serve corporations
as directors, executive officers or in other capacities unless they are provided
with adequate protection through insurance and indemnification against claims
and actions against them arising out of their service to and activities on
behalf of the Company.

B. The Board of Directors of the Company (the “Board”) has determined that the
inability to attract and retain such persons would be detrimental to the best
interests of the Company and its stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future.

C. The Board has also determined that it is reasonable, prudent and necessary
for the Company, in addition to purchasing and maintaining directors’ and
officers’ liability insurance (or otherwise providing for adequate arrangements
of self-insurance), contractually to obligate itself to indemnify such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be
adequately protected.

D. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company, but only on the condition that
Indemnitee be so indemnified to the fullest extent permitted by law, as
permitted herein.

E. Article Thirteen of the Amended and Restated Certificate of Incorporation of
the Company provides for indemnification of directors and officers to the
fullest extent permitted by law.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

“Acquiring Person” means any Person other than (i) the Company, (ii) any of the
Company’s Subsidiaries, (iii) any employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (iv) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or of a
Subsidiary of the Company or of a Company owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

“Change in Control” means the occurrence of any of the following events:

(i) The acquisition, after the date of this Agreement, by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of either (x) the then outstanding shares of Common
Stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
Subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of paragraph (iii) below; or

(ii) Members of the Incumbent Board cease for any reason to constitute at least
a majority of the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common equity and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors or other
similar governing body, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or the entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then outstanding shares of common equity of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of

 

2



--------------------------------------------------------------------------------

such entity except to the extent that such ownership results solely from
ownership of the Company that existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors or other
similar governing body of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Claim” means an actual or threatened claim or request for relief which was, is
or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status,
including any threatened, pending or completed action, suit, arbitration,
investigation, inquiry, alternate dispute resolution mechanism, administrative
or legislative hearing, or any other proceeding (including, without limitation,
any securities laws action, suit, arbitration, alternative dispute resolution
mechanism, hearing, or procedure) whether civil, criminal, administrative,
arbitrative or investigative and whether or not based upon events occurring, or
actions taken, before the date hereof, and any appeal in or related to any such
action, suit, arbitration, investigation, hearing or procedure and any inquiry
or investigation (including discovery), whether conducted by or in the right of
the Company or any other Person, that Indemnitee in good faith believes could
lead to any such action, suit, arbitration, alternative dispute resolution
mechanism, hearing or other proceeding or appeal thereof.

“Corporate Status” means the status of a person who is, becomes or was a
director, officer, employee, agent or fiduciary of the Company or is, becomes or
was serving at the request of the Company as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise. For purposes of this Agreement, the Company agrees
that Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.

“DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.

“Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a named defendant or respondent in the Claim in respect of which
indemnification is sought by Indemnitee.

“Exchange Act” means the Securities Exchange Act of 1934.

“Expenses” means all attorneys’ fees and disbursements, retainers, accountant’s
fees and disbursements, private investigator fees and disbursements, court
costs, transcript costs, fees and expenses of experts, witness fees and
expenses, costs and obligations under any bond posted in

 

3



--------------------------------------------------------------------------------

connection with any Claim, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in or preparing to participate in
(including on appeal) a Claim and all interest or finance charges attributable
to any thereof. Should any payments by the Company under this Agreement be
determined to be subject to any federal, state or local income or excise tax,
“Expenses” shall also include such amounts as are necessary to place Indemnitee
in the same after-tax position (after giving effect to all applicable taxes) as
Indemnitee would have been in had no such tax been determined to apply to such
payments. Also, in this Agreement “witness” includes responding (or objecting)
to a discovery request, whether in writing or in an oral deposition, in any
Claim.

“Final Adjudication” means a final adjudication by a court from which there is
no further right of appeal or a final adjudication of an arbitration pursuant to
Section 5.1 if Indemnitee elects to seek such arbitration.

“Incumbent Board” means the individuals who, as of the date of this Agreement,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the Company,
any subsidiary of the Company, or Indemnitee in any matter material to either
such Person (other than as Independent Counsel under this Agreement or similar
agreements), (b) any other party to the Claim giving rise to a claim for
indemnification hereunder or (c) the beneficial owner, directly or indirectly,
of securities of the Company representing 5% or more of the combined voting
power of the Company’s then outstanding voting securities, or Person controlled
by such beneficial owner (other than, in each such case under clauses
(a) through (c)), with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements). Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

“Independent Directors” means the directors on the Board that are independent
directors as defined in Section 303A.02(a)(i) of the NYSE Listed Company Manual
or successor provision, or, if the Company’s Common Stock is not then quoted on
the NYSE, that qualify as independent, disinterested, or a similar term as
defined in the rules of the principal securities exchange or inter-dealer
quotation system on which the Company’s Common Stock is then listed or quoted.

 

4



--------------------------------------------------------------------------------

“NYSE” means the New York Stock Exchange.

“Person” means any individual, entity or group (within the meaning of Sections
13(d)(3) and 14(d)(2) of the Exchange Act).

“Potential Change in Control” shall be deemed to have occurred if (i) any Person
shall have announced publicly an intention to effect a Change in Control, or
commenced any action (such as the commencement of a tender offer for the
Company’s Outstanding Company Common Stock or Outstanding Company Voting
Securities or the solicitation of proxies for the election of any of the
Company’s directors) that, if successful, could reasonably be expected to result
in the occurrence of a Change in Control; (ii) the Company enters into an
agreement, the consummation of which would constitute a Change in Control; or
(iii) any other event occurs which the Board declares to be a Potential Change
of Control.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that Person.

“Voting Securities” means any securities that vote generally in the election of
directors, in the admission of general partners, or in the selection of any
other similar governing body.

ARTICLE II

Services by Indemnitee

Indemnitee is serving as a director of the Company. Indemnitee may from time to
time also agree to serve, as the Company may request from time to time, in
another capacity for the Company (including another officer or director
position) or as a director, officer, partner, member, venturer, proprietor,
trustee, employee, agent, fiduciary or similar functionary of another foreign or
domestic corporation, partnership, joint venture, limited liability company,
sole proprietorship, trust, employee benefit plan or other enterprise.
Indemnitee and the Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, the
Company in such capacities. Indemnitee may at any time and for any reason resign
from such position or positions (subject to any other contractual obligation or
any obligation imposed by operation of law). The Company shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

 

5



--------------------------------------------------------------------------------

ARTICLE III

Indemnification

Section 3.1 General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may hereafter from time to time permit. The
other provisions set forth in this Agreement are provided in addition to and as
a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III. No requirement, condition to or
limitation of any right to indemnification or to advancement of Expenses under
this Article III shall in any way limit the rights of Indemnitee under Article
VII.

Section 3.2 Additional Indemnity of the Company. Indemnitee shall be entitled to
indemnification pursuant to this Section 3.2 if, by reason of anything done or
not done by Indemnitee in, or by reason of any event or occurrence related to,
Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is threatened
to be made, a party to, or witness or other participant in any Claim. Pursuant
to this Section 3.2, Indemnitee shall be indemnified against any and all
Expenses, judgments, penalties (including excise or similar taxes), fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such Expenses,
judgments, penalties, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Claim, issue or matter therein. Notwithstanding the foregoing, the
obligations of the Company under this Section 3.2 shall be subject to the
condition that no determination (which, in any case in which Independent Counsel
is involved, shall be in a form of a written opinion) shall have been made
pursuant to Article IV that Indemnitee would not be permitted to be indemnified
under applicable law. Nothing in this Section 3.2 shall limit the benefits of
Section 3.1, Section 3.3 or any other Section hereunder.

Section 3.3 Advancement of Expenses. The Company shall pay, on a current and
as-incurred basis, all Expenses reasonably incurred by, or in the case of
retainers to be incurred by, or on behalf of Indemnitee (or, if applicable,
reimburse Indemnitee for any and all Expenses reasonably incurred by Indemnitee
and previously paid by Indemnitee) in connection with any Claim, whether brought
by the Company or otherwise, in advance of the later of (a) the final,
non-appealable determination or resolution of all such Claims and (b) any
determination respecting entitlement to indemnification pursuant to Article IV
hereof (and shall continue to pay such Expenses after such determination and
until it shall ultimately be determined (in a Final Adjudication) that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses). Such payments and advances shall be made within 10 days after the
receipt by the Company of a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after the final,
non-appealable determination or resolution of such Claim. Any such payment by
the Company is referred to in this Agreement as an “Expense Advance.” Any
dispute as to the reasonableness of the incurrence of any Expense shall not
delay an Expense Advance by the Company, and the Company agrees that any such
dispute shall be resolved only upon the final, non-appealable determination or
resolution of the respective underlying Claim involving Indemnitee. Indemnitee
hereby undertakes and agrees that Indemnitee will reimburse and repay the
Company without interest for any Expense Advances to the extent that it shall
ultimately be determined (in a Final Adjudication) that Indemnitee is not
entitled under the law to be indemnified by the Company against such Expenses.
Indemnitee shall not be required to provide collateral or otherwise secure the
undertaking and agreement described in the prior sentence. The Company shall
make all Expense Advances pursuant to this Section 3.3 without regard to the
financial ability of the Indemnitee to make repayment and without regard to
whether or not the Indemnitee may ultimately be found to be entitled to
indemnification under the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 3.4 Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all costs and expenses (of the types described in the
definition of Expenses in Article I) and, if requested by Indemnitee, shall
(within two business days of that request) advance those costs and expenses to
Indemnitee, that are incurred by Indemnitee in connection with any claim
asserted against, or action brought by, Indemnitee for (i) indemnification or an
Expense Advance by the Company under this Agreement or any other agreement or
provision of the Company’s Certificate of Incorporation or Bylaws now or
hereafter in effect relating to any Claim, (ii) recovery under any directors’
and officers’ liability insurance policies maintained by the Company, or
(iii) enforcement of, or claims for breaches of, any provision of this
Agreement, in each of the foregoing situations regardless of whether Indemnitee
ultimately is determined to be entitled to that indemnification, Expense Advance
payment, insurance recovery, enforcement, or damage claim, as the case may be,
and regardless of whether the nature of the proceeding with respect to such
matters is judicial, by arbitration, or otherwise.

Section 3.5 Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims, or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

ARTICLE IV

Procedure for Determination of Entitlement to Indemnification

Section 4.1 Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall, at such time as determined by Indemnitee in
Indemnitee’s sole discretion, submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary or an
Assistant Secretary of the Company shall, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification. Nevertheless, any failure of Indemnitee to provide a
request to the Company, or to provide such a request within any time frame,
shall not relieve the Company of any liability that it may have to Indemnitee
hereunder.

 

7



--------------------------------------------------------------------------------

Section 4.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 4.1 hereof, a
determination, if required by applicable law, with respect to whether Indemnitee
is permitted under applicable law to be indemnified shall be made in accordance
with the terms of Section 4.5, in the specific case as set forth in this
Section 4.2:

(a) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board and Indemnitee, unless Indemnitee shall request that such
determination be made by the Board, or a committee of the Board, in which case
by the person or persons or in the manner provided for in clause (i) or (ii) of
paragraph (b) below; or

(b) If a Potential Change in Control or a Change in Control shall not have
occurred, then the determination shall be made by one of the following, in
Indemnitee’s sole discretion, as the Indemnitee requests in writing: (i) by the
Board by a majority vote of the Disinterested Directors even though less than a
quorum of the Board, or (ii) by a majority vote of a committee solely of two or
more Disinterested Directors designated to act in the matter by a majority vote
of all Disinterested Directors even though less than a quorum of the Board, or
(iii) by Independent Counsel selected by the Board or a committee of the Board
by a vote as set forth in clauses (i) or (ii) of this paragraph (b), or if such
vote is not obtainable or such a committee cannot be established, by a majority
vote of all directors, or (iv) by the stockholders of the Company in a vote that
excludes the shares held by directors who are not Disinterested Directors.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within 10 days after such
determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the final, non-appealable
determination or resolution of a Claim involving Indemnitee for which
indemnification is sought hereunder; provided, that Expense Advances shall
continue to be made by the Company pursuant to, and to the extent required by,
the provisions of Article III. Indemnitee shall cooperate with the person or
persons making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person upon reasonable advance
request any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person or persons making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company shall indemnify and hold harmless Indemnitee
therefrom.

Section 4.3 Independent Counsel. If the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within 10 days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within 10 days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and

 

8



--------------------------------------------------------------------------------

address of the Independent Counsel so selected. In either event, (i) such notice
to Indemnitee or the Company, as the case may be, shall be accompanied by a
written confirmation by the Independent Counsel so selected that it satisfies
the requirements of the definition of “Independent Counsel” in Article I and
that it agrees to serve in such capacity and (ii) Indemnitee or the Company, as
the case may be, may, within seven days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection. Any objection to the selection of
Independent Counsel pursuant to this Section 4.3 may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of the definition of “Independent Counsel” in Article I, and the objection shall
set forth with particularity the factual basis of such assertion. If such
written objection is timely made, the Independent Counsel so selected may not
serve as Independent Counsel unless and until a court of competent jurisdiction
(the “Court”) has determined that such objection is without merit or such
objection is withdrawn. In the event of a timely written objection to a choice
of Independent Counsel, the party originally selecting the Independent Counsel
shall have seven days to make an alternate selection of Independent Counsel and
to give written notice of such selection to the other party, after which time
such other party shall have five days to make a written objection to such
alternate selection. If, within 30 days after submission of Indemnitee’s request
for indemnification pursuant to Section 4.1, no Independent Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
the Court for resolution of any objection that shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as
Independent Counsel under Section 4.2. The Company shall pay any and all fees
and expenses reasonably incurred by, such Independent Counsel in connection with
acting pursuant to Section 4.2, and the Company shall pay all fees and expenses
reasonably incurred incident to the procedures of this Section 4.3, regardless
of the manner in which such Independent Counsel was selected or appointed. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Section 5.1, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 4.4 Establishment of a Trust. In the event of a Potential Change in
Control or a Change in Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the “Trust”) and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount sufficient to satisfy any and all Expenses reasonably anticipated at the
time of each such request to be incurred in connection with investigating,
preparing for, and defending any Claim, and any and all judgments, fines,
penalties, and settlement amounts of any and all Claims from time to time
actually paid or claimed, reasonably anticipated, or proposed to be paid. The
amount to be deposited in the Trust pursuant to the foregoing funding obligation
shall be determined by the Independent Counsel (or other person(s) making the
determination of whether Indemnitee is permitted to be indemnified by applicable
law). The terms of the Trust shall provide that, upon a Change in Control,
(i) the Trust shall not be revoked or the principal thereof invaded, without the
written consent of Indemnitee; (ii) the trustee of the Trust shall advance to
Indemnitee, within ten days of a request by Indemnitee, any

 

9



--------------------------------------------------------------------------------

and all Expenses reasonably incurred by, or in case of retainer to be incurred
by, or on behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any
Expense reasonably incurred by Indemnitee and previously paid by Indemnitee),
with any required determination concerning the reasonableness of the Expenses to
be made by the Independent Counsel (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances in which Indemnitee would be required to
reimburse the Company for Expense Advances under Section 3.3 of this Agreement);
(iii) the Trust shall continue to be funded by the Company in accordance with
the funding obligation set forth above; (iv) the trustee of the Trust shall
promptly pay to Indemnitee all amounts for which Indemnitee shall be entitled to
indemnification pursuant to this Agreement; and (v) all unexpended funds in the
Trust shall revert to the Company upon a final determination by the Independent
Counsel or a Final Adjudication, as the case may be, that Indemnitee has been
fully indemnified under the terms of this Agreement. The trustee of the Trust
shall be chosen by Indemnitee and shall be an institution that is not affiliated
with Indemnitee. Nothing in this Section 4.4 shall relieve the Company of any of
its obligations under this Agreement.

Section 4.5 Presumptions and Effect of Certain Proceedings.

(a) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Company shall have the burden of proof in overcoming that presumption in
reaching a determination contrary to that presumption. Such presumption shall be
used by Independent Counsel (or other person or persons determining entitlement
to indemnification) as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
such presumption by clear and convincing evidence or unless the investigation,
review and analysis of Independent Counsel (or such other person or persons)
convinces Independent Counsel by clear and convincing evidence that the
presumption should not apply.

(b) If the person or persons empowered or selected under Article IV of this
Agreement to determine whether Indemnitee is entitled to indemnification shall
not have made a determination within 60 days after receipt by the Company of the
request by Indemnitee therefor, the determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification; provided, however, that such 60-day period may
be extended for a reasonable time, not to exceed an additional 30 days, if the
person making the determination with respect to entitlement to indemnification
in good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating to such determination; and provided,
further, that the 60-day limitation set forth in this Section 4.5(b) shall not
apply and such period shall be extended as necessary (i) if within 30 days after
receipt by the Company of the request for indemnification under Section 4.1
Indemnitee and the Company have agreed, and the Board has resolved, to submit
such determination to the stockholders of the Company pursuant to Section 4.2(b)
for their consideration at an annual meeting of stockholders to be held within
90 days after such agreement and such determination is made thereat, or a
special meeting of stockholders is called within 30 days after such receipt for
the purpose of making such determination, such meeting is

 

10



--------------------------------------------------------------------------------

held for such purpose within 60 days after having been so called and such
determination is made thereat, or (ii) if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 4.2(a)
of this Agreement, in which case the applicable period shall be as set forth in
Section 5.1(c).

(c) The termination of any Claim, issue or matter by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) by itself adversely affect the rights of Indemnitee to
indemnification or create a presumption that Indemnitee failed to meet any
particular standard of conduct, that Indemnitee had any particular belief, or
that a court has determined that indemnification is not permitted by applicable
law. Indemnitee may be found to have failed to meet any particular standard of
conduct in respect of any Claim, issue or matter only after Indemnitee shall
have been so adjudged by the Court or arbitrator, as applicable, after
exhaustion of all appeals therefrom.

(d) For purposes of the second sentence of Section 3.5, a settlement or other
resolution of a Claim short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty. For
purposes of the second sentence of Section 3.5, in the event that any Claim to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including settlement of such Claim with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or otherwise in suchClaim. Anyone seeking to
overcome this presumption shall have the burden of proof by clear and convincing
evidence.

(e) The failure of the Company (including by its directors or Independent
Counsel) to have made a determination before the commencement of any action
pursuant to this Agreement that indemnification is proper because Indemnitee has
met the applicable standard of conduct shall not be a defense to the action or
create a presumption that Indemnitee has not met the standard of conduct.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within 60 days after the latest of (i) such
Independent Counsel’s being appointed, (ii) the overruling by the Court of
objections to such counsel’s selection, or (iii) expiration of all periods for
the Company or Indemnitee to object to such counsel’s selection, Indemnitee
shall be entitled to commence an action seeking an adjudication

 

11



--------------------------------------------------------------------------------

in the Court of Indemnitee’s entitlement to such indemnification or advancements
due hereunder, including, without limitation, Expense Advances. Alternatively,
Indemnitee, in Indemnitee’s sole discretion, may seek an award in arbitration to
be conducted by a single arbitrator pursuant to the commercial arbitration rules
of the American Arbitration Association. Indemnitee shall commence such action
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such action pursuant to
this Section 5.1, or such right shall expire. The Company agrees not to oppose
Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3.3 until it shall
ultimately be determined (in a Final Adjudication) that Indemnitee is not
entitled to be indemnified by the Company against such Expenses.

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Article V shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Article V,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof in overcoming such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company shall be irrevocably bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Article V, and
shall be precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable.

Section 5.4 Company Bound by the Agreement. The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Article V that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.
Without limiting the generality of the preceding sentence, the Company shall not
seek from a court, or agree to, a “bar order” that would have the effect of
prohibiting or limiting Indemnitee’s rights to advancement of any Expenses under
this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

Contribution

Section 6.1 Contribution Payment.

(a) Whether or not the indemnification provided in Article III hereof is
available, in respect of any threatened, pending or completed action, suit or
Claim in which the Company is jointly liable with Indemnitee (or would be if
joined in such action, or Claim), the Company shall pay, in the first instance,
the entire amount of any judgment or settlement of such action, suit or Claim
without requiring Indemnitee to contribute to such payment, and the Company
hereby waives and relinquishes any right of contribution it may have against
Indemnitee. The Company shall not enter into any settlement of any action, suit
or Claim in which the Company is jointly liable with Indemnitee (or would be if
joined in such action, suit or Claim) unless such settlement provides for a full
and final release of all claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or Claim in which the Company is
jointly liable with Indemnitee (or would be if joined in such action, suit or
Claim), the Company shall contribute to the amount of Expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred and paid or
payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or Claim), on the one hand, and Indemnitee, on the other hand,
from the transaction or events from which such action, suit or Claim arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such action, suit or Claim), on the one
hand, and Indemnitee, on the other hand, in connection with the transaction or
events that resulted in such Expenses, judgments, fines or settlement amounts,
as well as any other equitable considerations which applicable law may require
to be considered.

(c) The Company hereby agrees, to the fullest extent permitted by applicable
law, to fully indemnify and hold Indemnitee harmless from any claims of
contribution which may be brought by officers, directors or employees of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.

(d) To the fullest extent permissible under applicable law and without
diminishing or impairing the obligations of the Company set forth in the
preceding subparagraphs of this Section 6.1, if the indemnification provided for
in this Agreement is unavailable to Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Claim in order to reflect (i) the relative benefits received by

 

13



--------------------------------------------------------------------------------

the Company and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Claim; and/or (ii) the relative fault of the Company (and
its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

Section 6.2 Relative Fault. The relative fault of the Indemnitee, on the one
hand, and of the Company and any and all other parties (including officers and
directors of the Company other than Indemnitee) who may be at fault with respect
to such matter shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
contribution amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination under Article IV) after giving effect
to, among other things, the degree of which their actions were motivated by
intent to gain personal profit or advantage, the degree to which their liability
is primary or secondary, the degree to which their conduct is active or passive,
the degree of the knowledge, access to information, and opportunity to prevent
or correct the subject matter of the Claims and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 6.2 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in this
Section 6.2.

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights Indemnitee shall under the
DGCL or other applicable law, the charter or bylaws of the Company, any other
agreement, vote of stockholders or a resolution of directors, or otherwise.
Every other right or remedy of Indemnitee shall be cumulative of the rights and
remedies granted Indemnitee hereunder. No amendment or alteration of the charter
or bylaws of the Company or any provision thereof shall adversely affect
Indemnitee’s rights hereunder, and such rights shall be in addition to any
rights Indemnitee may have under the charter, bylaws and the DGCL or other
applicable law. To the extent that there is a change in the DGCL or other
applicable law (whether by statute or judicial decision) that allows greater
indemnification by agreement than would be afforded currently under the
Company’s charter or bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by virtue of this Agreement the greater
benefit so afforded by such change. Any amendment, alteration or repeal of the
DGCL that adversely affects any right of Indemnitee shall be prospective only
and shall not limit or eliminate any such right with respect to any Claim
involving any occurrence or alleged occurrence of any action or omission to act
that took place before the effective date of such amendment or repeal.

 

14



--------------------------------------------------------------------------------

Section 7.2 Insurance and Subrogation.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or for individuals serving at the request of the
Company as directors, officers, partners, members, venturers, proprietors,
trustees, employees, agents, fiduciaries or similar functionaries of another
foreign or domestic corporation, partnership, limited liability company, joint
venture, sole proprietorship, trust, employee benefit plan or other enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee, agent or fiduciary under such policy or policies.

(b) In the event of any payment by the Company under this Agreement for which
reimbursement is available under any insurance policy or policies obtained by
the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.

(c) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under the Company’s charter or
bylaws or any insurance policy, contract, agreement or otherwise.

(d) If Indemnitee is a director of the Company, the Company will advise the
Board of any proposed material reduction in the coverage for Indemnitee to be
provided by the Company’s directors’ and officers’ liability insurance policy
and will not effect such a reduction with respect to Indemnitee without the
prior approval of at least 80% of the Independent Directors of the Company.

(e) If Indemnitee is a director of the Company during the term of this Agreement
and if Indemnitee ceases to be a director of the Company for any reason, the
Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to be a director of the Company and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of six years after the time Indemnitee ceased to be a director of
the Company and will provide coverage (including amount and type of coverage and
size of deductibles) that are substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the 12 months preceding the time Indemnitee ceased to be a
director of the Company and that is reasonably satisfactory to Indemnitee;
provided, however, that:

(i) this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director of the Company if and only so long
as the Company has a directors’ and officers’ liability insurance policy in
effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and

 

15



--------------------------------------------------------------------------------

(ii) no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards or because a Change in Control occurs), the Company shall procure a
run-off directors’ and officers’ liability insurance policy meeting the
foregoing standards and lasting for the remainder of the six-year period.

(f) Notwithstanding the preceding clause (e) including the suspension provisions
therein, if Indemnitee ceases to be an officer or a director of the Company in
connection with a Change in Control or at or during the one-year period
following the occurrence of a Change in Control, the Company shall procure a
run-off directors’ and officers’ liability insurance policy covering Indemnitee
that is reasonably satisfactory to Indemnity, meets the foregoing standards in
clause (e), and lasts for a six-year period upon the Indemnitee’s ceasing to be
an officer or a director of the Company in such circumstances.

(g) If at the time of the receipt of a notice of a Claim pursuant to the terms
hereof, the Company has directors’ and officers’ liability insurance in effect,
the Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Claim in accordance with the terms of such policies.

Section 7.3 Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Section 7.2(d),
Section 7.2(e), and Section 7.2(f) is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent or fiduciary of the Company or who is or was serving at the request of the
Company as a director, officer, partner, member, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss asserted against or incurred by such person, in such
a capacity or arising out of the person’s status as such a person, whether or
not the Company would have the power to indemnify such person against such
expense or liability or loss.

Except as provided in Section 7.2(d), Section 7.2(e) and Section 7.2(f), in
considering the cost and availability of such insurance, the Company (through
the exercise of the business judgment of its directors and officers) may, from
time to time, purchase insurance which provides for certain (i) deductibles,
(ii) limits on payments required to be made by the insurer, or (iii) coverage
which may not be as comprehensive as that previously included in insurance
purchased by the Company or its predecessors. The purchase of insurance with
deductibles, limits on payments and coverage exclusions, even if in the best
interest of the Company, may not

 

16



--------------------------------------------------------------------------------

be in the best interest of Indemnitee. As to the Company, purchasing insurance
with deductibles, limits on payments and coverage exclusions is similar to the
Company’s practice of self-insurance in other areas. In order to protect
Indemnitee who would otherwise be more fully or entirely covered under such
policies, the Company shall, to the maximum extent permitted by applicable law,
indemnify and hold Indemnitee harmless to the extent (i) of such deductibles,
(ii) of amounts exceeding payments required to be made by an insurer, or
(iii) of amounts that prior policies of directors’ and officers’ liability
insurance held by the Company or its predecessors have provided for payment to
Indemnitee, if by reason of Indemnitee’s Corporate Status Indemnitee is or is
threatened to be made a party to any Claim. The obligation of the Company in the
preceding sentence shall be without regard to whether the Company would
otherwise be required to indemnify such officer or director under the other
provisions of this Agreement, or under any law, agreement, vote of stockholders
or directors or other arrangement. Without limiting the generality of any
provision of this Agreement, the procedures in Article IV hereof shall, to the
extent applicable, be used for determining entitlement to indemnification under
this Section 7.3.

Section 7.4 Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Claim without the Company’s prior written consent. The Company shall not settle
any Claim in any manner that would impose any fine or other obligation on
Indemnitee without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

Section 7.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director, officer, employee, agent or fiduciary of the
Company or, at the request of the Company, as a director, officer, partner,
member, venturer, proprietor, trustee, employee, agent, fiduciary or similar
functionary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other enterprise, and thereafter shall survive until and terminate upon
the later to occur of: (a) the expiration of 20 years after the latest date that
Indemnitee shall have ceased to serve in any such capacity; (b) the final
non-appealable determination or resolution of all pending Claims in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Article IV
relating thereto; or (c) the expiration of all statutes of limitation applicable
to possible Claims arising out of Indemnitee’s Corporate Status.

Section 7.6 Notice by Each Party. Indemnitee shall promptly notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any Claim
for which Indemnitee may be entitled to indemnification or advancement of
Expenses hereunder; provided, however, that any failure of Indemnitee to so
notify the Company shall not adversely affect Indemnitee’s rights under this
Agreement except to the extent the Company shall have been materially prejudiced
as a direct result of such failure. The Company shall promptly notify Indemnitee
in writing as to the pendency of any Claim that may involve a claim against
Indemnitee for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder.

 

17



--------------------------------------------------------------------------------

Section 7.7 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.8 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.9 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby, including without limitation any prior indemnification
agreements, are expressly superseded by this Agreement.

Section 7.10 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence), or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the same objective. Any such finding of invalidity
or unenforceability shall not prevent the enforcement of such provision in any
other jurisdiction to the maximum extent permitted by applicable law.

Section 7.11 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

 

18



--------------------------------------------------------------------------------

If to the Company, to it at:

Quintana Energy Services Inc.

1415 Louisiana Street

Suite 2900

Houston, Texas 77002

Attn: Corporate Secretary

If to Indemnitee, to Indemnitee at:

1415 Louisiana Street

Suite 2900

Houston, Texas 77002

or to such other address or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.11.

Section 7.12 Governing Law. This Agreement and the legal relations among the
parties shall, to the fullest extent permitted by law, be governed by, and
construed and enforced in accordance with , the laws of the State of Delaware
without regard to its conflict of laws rule.

Section 7.13 Submission to Jurisdiction. The Company and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement (other than an arbitration provided
for in Section 5.1) shall be brought only in the Court of Chancery of the State
of Delaware (the “Delaware Court”), and not in any other state or federal court
in the United States of America or any court in any other country, (b) consent
to submit to the exclusive jurisdiction of the Delaware Court for the purposes
of any action or proceeding arising out of or in connection with this Agreement,
(c) waive any objection to the laying of venue of any such action or proceeding
in the Delaware Court, and (d) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Delaware Court has been
brought in an improper or otherwise inconvenient forum.

Section 7.14 Certain Construction Rules.

(a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import

 

19



--------------------------------------------------------------------------------

referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” Unless otherwise specifically provided for
herein, the term “or” shall not be deemed to be exclusive. Whenever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms and the singular form of nouns, pronouns and
verbs shall include the plural and vice versa.

(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, nominee, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner the person reasonably believed to
be in the interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner “not opposed to the best interest
of the Company” for purposes of this Agreement and the DGCL.

(c) In the event of a merger, consolidation or amalgamation of the Company with
or into any other entity, references to the “Company” shall include the entity
surviving or resulting from the merger, consolidation or amalgamation as well as
the Company, and Indemnitee shall stand in the same position under this
Agreement with respect to the surviving or resulting entity as Indemnitee would
stand with respect to the Company if its existence had continued upon and after
the merger, consolidation or amalgamation.

Section 7.15 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 7.16 Certain Persons Not Entitled to Indemnification. Notwithstanding
any other provision of this Agreement (but subject to Section 7.1), Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
the terms of this Agreement with respect to any Claim, issue or matter therein,
brought or made by Indemnitee against the Company, except as specifically
provided in Article III, Article IV or Section 7.3. In addition, the Company
shall not be obligated pursuant to the terms of this Agreement:

(a) To indemnify Indemnitee if (and to the extent that) a final, non-appealable
decision by a court or arbitration body having jurisdiction in the matter shall
determine that such indemnification is not lawful; or

 

20



--------------------------------------------------------------------------------

(b) To indemnify Indemnitee for the payment to the Company of profits pursuant
to Section 16(b) of the Exchange Act, or Expenses incurred by Indemnitee for
Claims in connection with such payment under Section 16(b) of the Exchange Act.

Section 7.17 Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence, gross negligence, intentional or
willful misconduct to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.

Section 7.18 Mutual Acknowledgments. Both the Company and Indemnitee acknowledge
that, in certain instances, applicable law (including applicable federal law
that may preempt or override applicable state law) or public policy may prohibit
the Company from indemnifying the directors, officers, employees, agents or
fiduciaries of the Company under this Agreement or otherwise. For example, the
Company and Indemnitee acknowledge that the U.S. Securities and Exchange
Commission has taken the position that indemnification of directors, officers
and controlling Persons of the Company for liabilities arising under federal
securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. In addition, the Company and Indemnitee acknowledge that
federal law prohibits indemnifications for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.

Section 7.19 Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement. The Company agrees not to seek, and agrees to waive any
requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.

Section 7.20 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives.

 

21



--------------------------------------------------------------------------------

Section 7.21 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within that one-year
period; provided, however, that for any claim based on Indemnitee’s breach of
fiduciary duties to the Company or its stockholders, the period set forth in the
preceding sentence shall be three years instead of one year; and provided,
further, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

[signatures on following page]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

QUINTANA ENERGY SERVICES INC. By:   /s/ D. Rogers Herndon Name:   D. Rogers
Herndon Title:   Chief Executive Officer, President and Director

INDEMNITEE: /s/ Rocky L. Duckworth Rocky L. Duckworth

 

23